DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 1, 1, 1, 5-7, 5-4, 5-11, 5, 5, 8-10, 8, 11, and 8 respectively of U.S. Patent No. 10,863,076. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant application are obvious variant of the corresponding ones of the US Patent No. 10,863,076. Furthermore, the scopes of the claims on the instant application are also met and encompassed by the corresponding ones of the Patent No. 10,863,076.


Communication device recited in clams 1-7 are understood as electronic device of the Patent.  

Regarding claim 5, it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention (AIA ) to make the information as ‘the focus position information or the focus success/failure information’, because, claim is directed towards recording focused video. 

Regarding claim 6 & 7 (and similarly for claims 13, 14, and 20), it would have been obvious to one of ordinary skill in the before the effective filing date of the claimed invention (AIA ) to make the processor to ‘display a user interface on the preview image during the recording of the video, the user interface configured to control at least one aspect of the recording’ and ‘the user interface is provided by an application of the portable communication device’, because, claim is directed towards recording focused video, on a touch screen display of a device. 

For claims 11, and 12, reaching to the subject matter of the claims by adding the subject matters of the claims of the patent is and obvious step for one of ordinary skill in the before the effective filing date of the claimed invention (AIA ), because, the claims on the whole disclose the invention for the instant application and we well as the Patent. 
Allowable Subject Matter
Claims 1-20 are allowed over prior art (a Terminal Disclaimer is required to overcome the pending Double Patenting rejection made in this Office Action and issuing notice of allowance).

The following is an examiner’s statement of reasons for allowance:
Prior arts of record taken alone or in combination fail to reasonably disclose or suggest,

Regarding claim 1, A portable communication device comprising: terminate, the recording of the video based at least in part on a third user input, the terminating including storing, as at least part of the video, first video data focused on the first part and second video data focused on the second part.

Method claim 8 and CRM claim 15 recite substantively similar allowable feature within claim scope and this allowable for same/similar reason(s) like claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 
Conclusion
The prior and/or pertinent art(s) made of record and not relied upon is considered pertinent to applicant's disclosure, are –

Hunt et al. (US 2014/0111667), Kim et al. (US 2009/0015703), and Pitts et al. (US 2010/0128145)
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHBAZ NAZRUL whose telephone number is (571)270-1467. The examiner can normally be reached M-Th: 9.30 am-3 pm, 6.30 pm-9 pm, F: 9.30 am-1.30 pm, 4 pm-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHAHBAZ NAZRUL/Primary Examiner, Art Unit 2697